 Case 3:19-cr-30044-NJR Document 18 Filed 04/30/19 Page 1 of 2 Page ID #31




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,

                              Plaintiff,

               vs.                                   CRIMINAL NO. 19-CR-30044-NJR

ANTHONY DOBBINS,

                              Defendant.



                                  STIPULATION OF FACTS


       Comes now Steven D. Weinhoeft, United States Attorney for the Southern District of

Illinois, and Ali Summers, Assistant United States Attorney for said District, and herewith enters

into the following Stipulation of Facts with the Defendant:

       1.      The Defendant, Anthony Dobbins, has been in the custody of the United States

Marshals and in the physical custody of the Alton jail since approximately August 30,2018.

       2.      On March 18, 2019, Dobbins passed to a jailer at the Alton jail a letter addressed

to the Bureau of Prisons, North Central Regional Office, Gateway Complex Tower III (8th Floor),

420 State Avenue, Kansas City, Kansas. In accord with the Alton jail policy, the jailer inspected

the letter contained in the envelope and discovered that the letter contained numerous overt threats

to kill Bureau of Prisons staff members once he was sentenced and sent to a BOP facility. The

letter was signed by Anthony Dobbins. The jailer also noticed that the letter contained a "P.S."

which stated that he had sent the "Director (in Washington) the same threat."

       3.      The jailer then inspected the mail items in the outbox to determine if Dobbins had

sent any additional letters. The jailer found a sealed envelope addressed to the Director of the

Bureau of Prisons, 320 First Street NW, Washington, D.C. sent from Dobbins. The letter inside
 Case 3:19-cr-30044-NJR Document 18 Filed 04/30/19 Page 2 of 2 Page ID #32




the envelope also contained overt threats to kill BOP staff members once Dobbins was sent to a

BOP facility. The second letter was also signed by Dobbins.

        4.     Dobbins was interviewed about the two letters. Prior to being interviewed Dobbins

was advised of his Miranda rights and the interviewwas recorded. Dobbins admitted that he wrote

both letters. Dobbins stated that he truly intends to kill the first Bureau of Prisons employee that

he is able to attack because he is angry with the BOP for his parole being violated. Dobbins stated

that he believes BOP employees were involved in the revocation of his parole to harass and

mistreat him because BOP knows that he is a high-ranking Gangster Disciple. Dobbins further

stated that he will kill the first Bureau of Prisons employee he can to "send a message" and that he

is the master at making weapons while in prison, but if need be he will use his bare hand.



SO STIPULATED:




                                                     STEVEN D. WEINHOEFT
                                                     United States Attorney

        Ojiu                                                             b£rw*4     C&c\
ANTHONY
ANTH<     DOBBINS                                    ALI SUMMERS
Defendant                                            Assistant United States Attorney


GRBGORY SMITH
Attorney for Defendant


Date:        #/3*fo                                  Date:       y-30-go^
